DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responsive to the Amendment filed August 5, 2022. The following rejections are overcome:
Claim(s) 1 & 5-7 under 35 U.S.C. 102(a)(1) as being anticipated by Hennige et al. U.S. Pub. 2006/0166085.
Claims 2-4 under 35 U.S.C. 103 as being unpatentable over Hennige et al. U.S. Pub. 2006/0166085.
Claim(s) 1 & 5 under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. U.S. Pub. 2009/0220840.
Claims 3-4 under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. U.S. Pub. 2009/0220840.
Claims 1-7 and newly added claims 8-14 are treated as follows:

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable over the prior art of record, because the prior art is silent to the ion trapping agent according to claim 5, wherein the α-zirconium phosphate is a compound represented by the following Formula (1): ZrO2-nP2O5-xLi2O (1) wherein, in Formula (1), n is a positive number of from 0.5 to 1.5, x is a positive number of from 0.8 to 2.2, and n is equal to or smaller than x.
The prior art, such as Kang et. al. 20140146517, teaches an ion trapping agent which is a phosphate compound that comprises a proton as an ion exchange group [lithium aluminum titanium phosphate of the formula Li1.3Al0.3Ti1.7(PO4)3; See Experimental Example, “(calcination and crystallization)”] , that supports lithium ions in excess of a theoretical exchange capacity of the layered phosphate compound [(Li/PO4)= 0.43, see stoichiometric values in Li1.3Al0.3Ti1.7(PO4)3; Experimental Example, “(calcination and crystallization)”], and that has no water of crystallization [multiple heat treatments including 900oC for 6 hours, thus calcination with no water present; Li1.3Al0.3Ti1.7(PO4)3; See Experimental Example, “(calcination and crystallization)”].  However, the reference does not teach an α-zirconium phosphate compound represented by the following Formula (1): ZrO2-nP2O5-xLi2O (1). Therefore, the instant claims would be allowable over the prior art of record. 
	Claims 10-11 would be allowable based on dependency to claim 9. 
Claim 12 would be allowable over the prior art of record, because the prior art is silent to the ion trapping agent according to claim 5, wherein the α-titanium phosphate is a compound represented by the following Formula (2): TiO2-xP2O5-nLi2O (2) wherein, in Formula (2), n is a positive number of from 0.5 to 1.5, x is a positive number of from 0.8 to 2.2, and n is equal to or smaller than x.  
The prior art, such as Kang et. al. 20140146517, teaches an ion trapping agent which is a phosphate compound that comprises a proton as an ion exchange group [lithium aluminum titanium phosphate of the formula Li1.3Al0.3Ti1.7(PO4)3; See Experimental Example, “(calcination and crystallization)”] , that supports lithium ions in excess of a theoretical exchange capacity of the layered phosphate compound [(Li/PO4)= 0.43, see stoichiometric values in Li1.3Al0.3Ti1.7(PO4)3; Experimental Example, “(calcination and crystallization)”], and that has no water of crystallization [multiple heat treatments including 900oC for 6 hours, thus calcination with no water present; Li1.3Al0.3Ti1.7(PO4)3; See Experimental Example, “(calcination and crystallization)”].  However, the reference does not teach an α-zirconium phosphate compound represented by the following Formula (1): ZrO2-nP2O5-xLi2O (1).  Therefore, the instant claims would be allowable over the prior art of record. 
	Claims 13-14 would be allowable based on dependency to claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et. al. KR20140146517.
With respect to claim 1, Kang teaches an ion trapping agent which is a phosphate compound that comprises a proton as an ion exchange group [lithium aluminum titanium phosphate of the formula Li1.3Al0.3Ti1.7(PO4)3; See Experimental Example, “(calcination and crystallization)”] , that supports lithium ions in excess of a theoretical exchange capacity of the layered phosphate compound [(Li/PO4)= 0.43, see stoichiometric values in Li1.3Al0.3Ti1.7(PO4)3; Experimental Example, “(calcination and crystallization)”], and that has no water of crystallization [multiple heat treatments including 900oC for 6 hours, thus calcination with no water present; Li1.3Al0.3Ti1.7(PO4)3; See Experimental Example, “(calcination and crystallization)” section]. With respect to the  phosphate compound being layered, as “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case,  Kang teaches the same phosphate compound, including a calcined titanium phosphate set forth by Applicant. See MPEP 2112.01.
With respect to claim 2, a mass ratio (Li/PO4) of lithium atoms with respect to phosphate groups PO4 contained in the layered phosphate compound is 0.07 or more [(Li/PO4)= 0.43, see stoichiometric values in Li1.3Al0.3Ti1.7(PO4)3; Experimental Example, “(calcination and crystallization)”].  
With respect to claim 4, a moisture content of the layered phosphate compound is 1% by mass or less [multiple heat treatments including 900oC for 6 hours, thus calcination with no water present; Li1.3Al0.3Ti1.7(PO4)3; See Experimental Example, “(calcination and crystallization)” section].  
With respect to claim 6, a separator for a lithium ion battery, the separator comprising an ion trapping layer that contains the ion trapping agent according to claim 1 (the phosphate compound is employed as a solid electrolyte in a lithium battery [Background paragraph 2] which is a layer that separates electrodes [Background paragraph 1]).  
Therefore, the instant claims are anticipated by Kang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 & 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et. al. KR20140146517.
Kang teaches an ion trapping agent as described in the rejection recited hereinabove. With respect to claim 7, Kang teaches a  lithium battery comprising a positive electrode, a negative electrode, and an electrolyte [Background paragraph 1], the lithium battery containing the ion trapping agent (lithium titanium phosphate as a solid electrolyte in the lithium battery [Background paragraph 2]).  

Kang does not expressly disclose a specific surface area of the layered phosphate compound being 15 m2/g or more (claim 3); a mass ratio (Li/PO4) of lithium atoms with respect to phosphate groups PO4 contained in the layered phosphate compound being from 0.10 to 0.33 (claim 8); a lithium ion secondary battery (claim 7). 
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ion trapping agent of Kang, with a specific surface area of the layered phosphate compound being 15 m2/g or more (claim 3), in order to increase ion conductivity. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to a lithium ion secondary battery (claim 7), it would have been obvious to employ as the lithium battery of Kang, as Kang teaches the lithium titanium phosphate may be employed in lithium batteries [Background paragraph 1]. The skilled artisan recognizes that  lithium ion secondary batteries have high energy densities, and may be recharged to supply power to multiple load demands.
	With respect to a mass ratio (Li/PO4) of lithium atoms with respect to phosphate groups PO4 contained in the layered phosphate compound being from 0.10 to 0.33 (claim 8); it would have been obvious ion trapping agent of Kang, as Kang teaches Li1+xAlxM2-x (PO4)3 where x is 0.1 to 0.6 (Li/PO4)= 0.36 [Description Of Embodiment; Paragraph 16], and thus "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Unless Applicant can show unexpected ameliorative results, the claim is obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et. al. KR20140146517 in view of Christian et. al. WO 2004/021477.
Kang teaches an ion trapping agent as described in the rejection recited hereinabove.
Kang does not expressly disclose that the layered phosphate compound includes α-zirconium phosphate or α-titanium phosphate (claim 5).  
Christian teaches that it is well known in the art to employ α forms of zirconium phosphate as α-lithium zirconium phosphate compounds in separators (Description, paragraph 52) for lithium batteries (Abstract).
Kang and Christian are analogous are from the same field of endeavor, namely fabricating lithium phosphate materials in separator layers of lithium batteries.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the α-lithium phosphate compound form of Christian, in the separator of Kang, as an α-lithium titanium phosphate (α-lithium phosphate) to increase ion conductivity.  The reliance on Christian is to show the conventionality of alpha forms of lithium phosphate compounds in separators. 

Response to Arguments
Applicant asserts that Hennige et al. U.S. Pub. 2006/0166085 does not anticipate the instant claims, as the α-lithium zirconium phosphate was not calcined, thus water of crystallization is present.  Furthermore, the α-lithium zirconium phosphate of Hennige simply replaces an equimolar amount of H+ with Li+, would not exceed the theoretical exchanger capacity.  These assertions appear to be correct and all related previously pending rejections are overcome. 

Applicant asserts that Yamaguchi et al. U.S. Pub. 2009/0220840 does not anticipate the instant claims, as zirconium and titanium phosphate compounds (Zr(HPO4)2.nH2O or Ti(HPO4)2.nH2O; Remarks Page 6) were not calcined, thus water of crystallization is present.  Furthermore, said zirconium and titanium phosphates do not replace protons with lithium ions, and thus would not exceed the theoretical exchange capacity.  These assertions appear to be correct and all related previously pending rejections are overcome. 
	In the interest of compacting prosecution, the Applicant is encouraged to incorporate the specific α-zirconium phosphate or α-titanium phosphate compounds of claims 9 and/or 12 into claim 1 to put claim 1 in condition for allowance.  Claim 1 as written necessitates any layered phosphate compound.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/ANCA EOFF/Primary Examiner, Art Unit 1722